IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                             No. 99-40566
                          Conference Calendar



KENNETH CRAIG FOUNTAIN,

                                           Plaintiff-Appellant,

versus

JAMES COOKSEY; GEORGE GRAHAM; LINDA DEHOYOS,

                                           Defendants-Appellees.

                        - - - - - - - - - -
           Appeal from the United States District Court
                 for the Eastern District of Texas
                       USDC No. 1:98-CV-1950
                        - - - - - - - - - -
                           June 16, 2000

Before JOLLY, DAVIS, and DUHÉ, Circuit Judges.

PER CURIAM:*

     Kenneth Craig Fountain, Texas prisoner # 537008, appeals the

district court’s dismissal of his 42 U.S.C. § 1983 complaint as

frivolous and for failure to state a claim.     He argues for the

first time on appeal that the conditions in administrative

segregation deny prisoners the minimal necessities resulting in

an unconstitutional confinement.    Fountain has failed to

demonstrate plain error with regard to this issue of factual

dispute.   See Robertson v. Plano City of Texas, 70 F.3d 21, 22

(5th Cir. 1995).   The mere fact that Fountain is in

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                           No. 99-40566
                                -2-

administrative segregation does not constitute a deprivation of a

constitutionally cognizable liberty interest.    Luken v. Scott, 71

F.3d 192, 193 (5th Cir. 1995).

     Fountain also argues that the defendants have denied

adequate medical care for his alleged psychiatric condition.

He has alleged a mere disagreement with the degree and method of

psychiatric treatment he has received, which is insufficient to

states a claim for Eighth Amendment indifference to medical

needs.   See Norton v. Dimazana, 122 F.3d 286, 292 (5th Cir.

1997).   He also alleged that Cooksey, the prison psychologist,

was negligent for not referring him to a psychiatrist, which is

also insufficient to create a cognizable § 1983 claim.    See

Varnado v. Lynaugh, 920 F.2d 320, 321 (5th Cir. 1991).

Accordingly, the district court’s dismissal of Fountain’s

complaint is AFFIRMED.   The district court’s dismissal and this

court’s affirmance of the district court’s dismissal count as a

single strike for purposes of 28 U.S.C. § 1915(g).    See Adepegba

v. Hammons, 103 F.3d 383, 385 (5th Cir. 1996).   Fountain is

warned that if he accumulates three strikes, he may not proceed

in forma pauperis in any civil action or appeal while he is

incarcerated or detained in any facility unless he is in imminent

danger of serious physical injury.   See § 1915(g).

     AFFIRMED; SANCTION WARNING ISSUED.